DETAILED ACTION
Remarks
This office action is in response to the application filled on 5/21/2019. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 1, 8, 11, 12 and 18 is/are objected to because of the following informalities:
which recites “operable” can demonstrate some uncertainty and interpreted as intended use. An example rephrase of this limitation could be “sensor is configured to operate” in order to claim the limitation positively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1 (and similarly claim 12), which recites “at least one of the plurality of links or the plurality of joints having a portion that faces another of the plurality of links or the plurality of joints when moving the surgical robotic manipulator” the specification lacks written description. Submitted specification, describe moving links faces the direction of movement and sensor detect if it is getting closer to the hand or not, see [0038] of PGPUB of submitted specification. Submitted specification does not describe the links/joints faces another links/joints.
Dependent claim(s) 2-10 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 12-20 is/are also rejected because they do not resolve their parent (claim 11’s) deficiencies. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 12), which recites “at least one of the plurality of links or the plurality of joints having a portion that faces another of the plurality of links or the plurality of joints when moving the surgical robotic manipulator” is unclear. It is not clear if another of the plurality of links/joints is refers to joints/links of other manipulator or same manipulator. It is also not clear if there any special meaning of faces or not. 
Dependent claim(s) 2-10 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 12-20 is/are also rejected because they do not resolve their parent (claim 11’s) deficiencies. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0177523 (“Piron”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Piron discloses a surgical robotic system (see fig 1, where a surgical system is shown.) comprising: 
a surgical table (see fig 1, where patient, 202 is laying on the surgical table and  positioning system, 250 is attached with the surgical table; see also [0073], where “It should be noted that while FIGS. 4B-C illustrate a floor-standing design…by rigidly attaching the base of the automated arm to the surgical table.”); 
a surgical robotic manipulator coupled to the surgical table (see fig 1, where 102 is an automated arm and 104 is an end effector. Positioning system, 250 comprise 102 and 104. 250 is attached with the surgical table. 102 corresponds to robotic manipulator.), the surgical robotic manipulator comprising a plurality of links coupled together by a plurality of joints that are operable to move with respect to one another to move the surgical robotic manipulator (see fig 1, where 102 has multiple joints. See also [0062], where “Automated arm 102 may have multiple joints to enable 5, 6 or 7 degrees of freedom.”; see also [0070]), at least one of the plurality of links or the plurality of joints having a portion that faces another of the plurality of links or the plurality of joints when moving the surgical robotic manipulator (see fig 1, where 104 is attached with the 102.); 
a proximity sensor coupled to the portion of the at least one of the plurality of links or the plurality of joints, the proximity sensor operable to detect an object prior to the surgical robotic manipulator colliding with the object and to output a corresponding detection signal ; and 
a processor operable to receive the corresponding detecting signal and cause the surgical robotic manipulator or the object to engage in a collision avoidance operation (see [0096], where “Additional constraints on the intelligent positioning system used in a surgical procedure include self-collision avoidance and singularity prevention of the automated arm… Therefore it can monitor the joint level encoders to determine if the arm is about to collide with itself. If a collision is imminent, then intelligent positioning system implements a movement restriction on the automated arm and all non-inertial motion is ceased.”; see also [0171], where “As shown in FIG. 14A, in one embodiment, control processing system 1400 may include one or more processors 1402”).
Regarding claim 4, Piron further discloses a surgical robotic system, wherein the surgical robotic manipulator comprises a surgical robotic arm (see fig 1, where 102 has multiple links. Link is interpreted as robotic arm), and the portion is a portion of a joint that it is between at least two links of the plurality of links and the portion faces at least one of the links when the surgical robotic arm is moving (see fig 4C, where joint, 448 is in between two links. See also fig 4B, where one link faces another link.).
Regarding claim 8, Piron further discloses a surgical robotic system, wherein the proximity sensor is operable to detect a proximity of the object to the surgical robotic manipulator (see [0089], where “In an alternate embodiment the protective dome may be realized in a virtual manner using proximity sensors. Hence, a physical dome may be absent but a safety zone 655 around the distal end 408 as shown in FIGS. 6B and 6C may be established. In an embodiment this can be accomplished by using proximity sensor technologies to prevent accidental contact between surgical team members and any moving part of the automated arm with mounted imaging sensor.”; see also [0114], where “Other inputs to prevent a collision include proximity sensors that would give information (835) on the proximity of the automated arm relative to obstacles in the automated arms vicinity as well as defined "no-fly zones" 655 depicted in FIG. 6B-C and described herein.”; see also [0150] and [0180]) and the object type (for the examination purposes, detecting object type is interpreted as detecting another object other than the host object e.g. presence of another tool or any other obstacle. See Piron [0114], where “Other inputs to prevent a collision include proximity sensors that would give information (835) on the proximity of the automated arm relative to obstacles in the automated arms vicinity as well as defined "no-fly zones" 655 depicted in FIG. 6B-C and described herein.”), and based on the proximity and the object type, the processor determines the collision avoidance operation (see [0096], where “Additional constraints on the intelligent positioning system used in a surgical procedure include self-collision avoidance and singularity prevention of the automated arm… Therefore it can monitor the joint level .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0177523 (“Piron”), as applied to claim 1 above, and further in view of US 2007/0013336 (“Nowlin”). 
Regarding claim 2, Piron further discloses a surgical robotic system, wherein the surgical robotic manipulator comprises a surgical robotic arm (see fig 1, where 102 has multiple links. Link is interpreted as robotic arm).
Piron does not disclose the following limitation:
 the proximity sensor is a capacitive hover sensing assembly coupled to a curved portion of at least one of the plurality of links or the plurality of joints that faces the surgical table when the surgical robotic arm is performing a surgical procedure.
However Nowlin discloses a surgical robotic system, wherein the proximity sensor is a capacitive hover sensing assembly coupled to a curved portion of at least one of the plurality of links or the plurality of joints that faces the surgical table when the surgical robotic arm is performing a surgical procedure (see [0187], where “Suitable collision sensors may employ… capaciflector active or passive capacitive sensing systems”; see also [0186], where “Referring now to FIG. 18G, it may be desirable to install collision sensors 622 at one or more locations on the manipulator assembly 304. The sensors will often be disposed on the manipulator assembly's outer surfaces. The sensors may comprise contact and/or proximity sensors,”; sensors can be install one/more locations of the outer surface of manipulator which also may be curved surfaces.).
Because both Piron and Nowlin are in the same field of endeavor of collision avoidance control system of surgical robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Piron to incorporate the teachings of Nowlin by including the above feature, the proximity sensor is a capacitive hover sensing assembly coupled to a curved portion of at least one of the plurality of links or the plurality of joints that faces the surgical table when the surgical robotic arm is performing a surgical procedure, 
Regarding claim 3, Piron further discloses a surgical robotic system, wherein the surgical robotic manipulator comprises a surgical robotic arm, the plurality of links coupled together by the plurality of joints comprises a first link and a second link coupled together by a pivot joint (per submitted specification, J1, J3 and J7 are pivot joints, see fig 2 and [0039] of PGPUB of specification. pivot joints are freely rotatable joints. See Piron [0070], where “FIGS. 4B and 4C illustrate alternate example embodiments of automated arms… The distal end 408 can be arbitrarily positioned due to the presence of a redundant number of degrees of freedom. Joints, such as rotating base 418 in FIG. 4B and joint 448 provide these degrees of freedom.”; see also [0071], where “Again, joints 448 provide redundant number of degrees of freedom to aid in easy movement of the distal end 408.”).
Piron does not disclose the following limitation: 
 the proximity sensor is coupled to a portion of the first link which faces the second link when the first link or the second link pivots about the pivot joint.
However Nowlin further discloses a surgical robotic system, wherein the proximity sensor is coupled to a portion of the first link which faces the second link when the first link or the second link pivots about the pivot joint (see fig 18G, where an example collision sensor system along a surface of a manipulator assembly is shown. see also [0186], where “Referring now to FIG. 18G, it may be desirable to install collision sensors 622 at one or more locations on the manipulator assembly 304. The sensors will often be disposed on the manipulator assembly's outer surfaces. The sensors may comprise contact and/or proximity sensors,”).
Because both Piron and Nowlin are in the same field of endeavor of collision avoidance control system of surgical robot. Thus before the effective filling date of the claimed invention, the proximity sensor is a capacitive hover sensing assembly coupled to a curved portion of at least one of the plurality of links or the plurality of joints that faces the surgical table when the surgical robotic arm is performing a surgical procedure, for avoiding surgeons finger or other objects stuck/collide inside the joints/arms during surgical procedure by having sensors on curved areas.
Regarding claim 5, Piron further discloses a surgical robotic system wherein the surgical robotic manipulator comprises a tool drive coupled to a surgical robotic arm (submitted specification does not define tool drive. So tool drive is interpreted as an end-effector attached with the robotic arm. see fig 1, where 104 is attached with the distal arm of the arm. see also [0063], where “End effector 104 is attached to the distal end of automated arm 102. End effector 104 may accommodate a plurality of instruments or tools that may assist surgeon 201 in his procedure.”).
Piron does not disclose the following limitation:
the proximity sensor is coupled to the tool drive.
However Nowlin further discloses a surgical robotic system wherein the proximity sensor is coupled to the tool drive (see [0186], where “Referring now to FIG. 18G, it may be desirable to install collision sensors 622 at one or more locations on the manipulator assembly 304. The sensors will often be disposed on the manipulator assembly's outer surfaces. The sensors may comprise contact and/or proximity sensors,”; sensors can be install one/more locations of the outer surface of manipulator which also include tool drive.).
 the proximity sensor is coupled to the tool drive, for avoiding surgeons finger or other objects stuck/collide inside the joints/arms during surgical procedure by having sensors on curved areas.
Regarding claim 6, Piron further discloses a surgical robotic system wherein the tool drive comprises a proximal portion and a distal portion, the distal portion being farther from the surgical table than a proximal portion during a surgical procedure (see fig 1, where end-effector, 104 has a proximal portion and distal portion. See also [0063]. Piron discloses that end effector as accommodating any number of tools and that the appropriate tool drive would be used with its respective tool.  Regarding the orientation and position aspects of the tool drive claims, they are interpreted as intended use claims that would be met based on certain uses of the tool drive and not based on any inventive aspect or functionality.).
 and the proximity sensor is coupled to the proximal portion.
Piron does not disclose the following limitation:
the proximity sensor is coupled to the proximal portion.
However Nowlin further discloses a surgical robotic system wherein the proximity sensor is coupled to the proximal portion (see [0186], where “Referring now to FIG. 18G, it may be desirable to install collision sensors 622 at one or more locations on the manipulator assembly 304. The sensors will often be disposed on the manipulator assembly's outer surfaces. The sensors may comprise contact and/or proximity sensors,”; sensors can be install one/more locations of the outer surface of manipulator which also include proximal portion of the tool drive.).
Because both Piron and Nowlin are in the same field of endeavor of collision avoidance control system of surgical robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Piron to incorporate the teachings of Nowlin by including the above feature, the proximity sensor is coupled to the proximal portion, for avoiding surgeons finger or other objects stuck/collide inside the joints/arms during surgical procedure by having sensors on curved areas.
Regarding claim 10, Piron further discloses a surgical robotic system, wherein the processor causes the object to engage in the collision avoidance operation (see [0096], where “Additional constraints on the intelligent positioning system used in a surgical procedure include self-collision avoidance and singularity prevention of the automated arm… Therefore it can monitor the joint level encoders to determine if the arm is about to collide with itself. If a collision is imminent, then intelligent positioning system implements a movement restriction on the automated arm and all non-inertial motion is ceased.”; see also [0171], where “As shown in FIG. 14A, in one embodiment, control processing system 1400 may include one or more processors 1402”).
Piron does not disclose the following limitation:
 the collision avoidance operation comprises moving the object so it is not in a pathway of movement of the surgical robotic manipulator.
However Nowlin further discloses a surgical robotic system, wherein the collision avoidance operation comprises moving the object so it is not in a pathway of movement of the surgical robotic manipulator (see [0186], where “In the event of arm-to-arm contact (or near contact), the control system may take appropriate action such as driving the manipulator to a different pose, generating a soft fault, generating a hard fault, or simply generating some type of alert, such as an audible beep, a warning light, or the like to the system operator.”).
Because both Piron and Nowlin are in the same field of endeavor of collision avoidance control system of surgical robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Piron to incorporate the teachings of Nowlin by including the above feature, the collision avoidance operation comprises moving the object so it is not in a pathway of movement of the surgical robotic manipulator, for avoiding further damage and alerting the user. 
Regarding claim 11, Piron does not disclose the following limitation: 
wherein the processor is operable to initiate an alarm alerting the user of an imminent collision based on the detection signal.
However Nowlin further discloses a surgical robotic system, wherein the processor is operable to initiate an alarm alerting the user of an imminent collision based on the detection signal (see [0186], where “In the event of arm-to-arm contact (or near contact), the control system may take appropriate action such as … simply generating some type of alert, such as an audible beep, a warning light, or the like to the system operator.”).
Because both Piron and Nowlin are in the same field of endeavor of collision avoidance control system of surgical robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Piron to incorporate the teachings of Nowlin by including the above feature, the processor is operable to initiate an alarm alerting the user of an imminent collision based on the detection signal, for avoiding further damage and alerting the user. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0177523 (“Piron”), as applied to claim 1 above, and in view of US 2020/0289223 (“Denlinger”), and further in view of US 2018/0296857 (“Robar”). 
Regarding claim 7, Piron does not disclose the following limitations:
wherein the proximity sensor comprises a plurality of capacitive pads arranged in a pattern, and wherein the plurality of capacitive pads detect a proximity of the object to the surgical robotic manipulator based on a change in capacitance at one or more of the capacitive pads.
However Denlinger discloses a surgical robotic system, (see [0154], where “the accessibility sensor 1021 is in the form of capacitive sensors disposed on one or both of the opposing fingers 1022. A capacitive sensor detects a changes in capacitance when an object such as, for example, a user's fingers approach the capacitive sensor.”; see also [0127], where “The end effector actuator 1020 includes opposing fingers 1022 extending from the wrist 1010 toward the joystick 1008 and the central portion 1002 of the space joint 1006. The opposing fingers 1022 extend distally beyond the space joint 1006.”; see also fig 6, where a user input .
Because both Piron and Denlinger are in the same field of endeavor of surgical robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Piron to incorporate the teachings of Denlinger by including the above feature, wherein the plurality of capacitive pads detect a proximity of the object to the surgical robotic manipulator based on a change in capacitance at one or more of the capacitive pads, for providing surgeon strong sense of controlling the robotic tools. 
Piron in view of Denlinger does not disclose the following limitation: 
wherein the proximity sensor comprises a plurality of capacitive pads arranged in a pattern.
However Robar discloses a system, wherein the proximity sensor comprises a plurality of capacitive pads arranged in a pattern (per submitted specification, the sensors is arranged in a pattern on a support member, see at least fig 6 of PGPUB of submitted specification where 604A-C are capacitive sensors and formed a pie shaped pattern. see Robar fig 1A-B, where 110 an array of capacitance sensing electrodes distributed in a pattern. See also [0072]).
Because Piron, Denlinger and Robar are in the same field of endeavor of surgical robot control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Piron in view of Denlinger to incorporate the teachings of Robar by including the above feature, wherein the proximity sensor comprises a plurality of capacitive pads arranged in a pattern, for getting consistent uniform and detect object proximity in multiple directions (e.g. linear and angular directions). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0177523 (“Piron”), as applied to claim 1 above, and further in view of US 2019/0063907 (“Grau”). 
Regarding claim 9, Piron further discloses a surgical robotic system, wherein the processor causes the surgical robotic manipulator to engage in the collision avoidance operation (see [0096], where “Additional constraints on the intelligent positioning system used in a surgical procedure include self-collision avoidance and singularity prevention of the automated arm… Therefore it can monitor the joint level encoders to determine if the arm is about to collide with itself. If a collision is imminent, then intelligent positioning system implements a movement restriction on the automated arm and all non-inertial motion is ceased.”; see also [0171], where “As shown in FIG. 14A, in one embodiment, control processing system 1400 may include one or more processors 1402”).
Piron does not disclose the following limitation:
the collision avoidance operation comprises terminating a movement of the robotic manipulator.
However Grau discloses a robotic system, wherein the collision avoidance operation comprises terminating a movement of the robotic manipulator (see [063], where “In another embodiment, the controller 48 stops the movement of the robotic arm 50 when a human operator or a portion of the human operator is within the first zone 1302.”; see also [0069], 50 (e.g. 0 mm/s ).”).
Because both Piron and Grau are in the same field of endeavor of collision avoidance control system of robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Piron to incorporate the teachings of Grau by including the above feature, the collision avoidance operation comprises terminating a movement of the surgical robotic manipulator, for avoiding any damage of the surgical manipulator and maintaining the operator safety. 

Claim(s) 12, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0013336 (“Nowlin”), and further in view of US 2014/0130810 (“Azizian”). 
Regarding claim 12, as best understood in view of indefiniteness rejection explained above, Nowlin further discloses a collision avoidance method for a surgical robotic manipulator (see [0005], where “The processor can take advantage of such manipulators to drive the manipulators to configurations which inhibit collisions involving one or more moving robotic structures.”; see also [0009], where “In yet another aspect of the present invention, a multi-manipulator RDOF surgical robot with collision avoidance capability is provided.”; see also [0186], where “In the event of arm-to-arm contact (or near contact), the control system may take appropriate action such as driving the manipulator to a different pose, generating a soft , the method comprising:
 detecting a distance of an object to a surgical robotic manipulator using a proximity sensing assembly (see [0186], where “Referring now to FIG. 18G, it may be desirable to install collision sensors 622 at one or more locations on the manipulator assembly 304… The sensors may comprise contact and/or proximity sensors, and may be monitored on a real time or near real time basis by the controller. In the event of arm-to-arm contact (or near contact), the control system may take appropriate action such as driving the manipulator to a different pose, generating a soft fault, generating a hard fault, or simply generating some type of alert, such as an audible beep, a warning light, or the like to the system operator.”; proximity sensor is detecting distance), wherein the surgical robotic manipulator comprises a plurality of links coupled together by a plurality of joints that are operable to move with respect to one another to move the surgical robotic manipulator (see fig 4A-C, where an example robotic manipulator assembly with multiple arms and joints are shown. 304 is the manipulator, 322 is the first joint, 320 is the instrument holder, 302 is the base, 324 is the first link, 332 is the instrument holder wrist,  326 is the second link,  328 is the third link. see also fig 5A-B, where robotic manipulator is oriented downward and upward. See also [0064], where “FIG. 6. As described above, manipulator 304 generally supports an instrument 306 and effects movements of the instrument relative to a base 302…manipulators 304 are mounted to base 302 by a pivotal mounting joint 322 so as to allow the remainder of manipulator 304 to rotate about a first joint axis J1, with the first joint 322 providing rotation about a vertical axis in the exemplary embodiment.”) and the proximity sensing assembly is coupled to a portion of at least one of the plurality of links that faces another link of the plurality of links when the surgical robotic manipulator is moving (see [0186], where “The sensors will often be disposed on the manipulator assembly's outer surfaces. The sensors may comprise contact and/or proximity sensors, and may be monitored on a real time or near real time basis by the controller.”; see also fig 18G, where an example collision sensor system along a surface of a manipulator assembly is shown.); 
determining whether a collision between the object and the surgical robotic manipulator is imminent (see [0105], where “Examples of additional constraints that may be added include maintaining a pose constraint, and/or avoiding a collision with an object which may be present in the workspace.”; see also [0130], where “The generation of secondary tasks to perform collision avoidance described herein and elsewhere in the literature (see Sicilliano and Slotine and references cited thereby) can, for example, be revised so as to inhibit collisions between two simultaneously moving manipulator assemblies.”; see also [0173], where “So as to maintain accurate control over the surgical instruments and avoid wear or damage to the system, it will often be advantageous to configure adjacent manipulators such that collisions between the manipulators are inhibited…By instead having adjacent manipulators alternate between a downward oriented apex configuration such as that illustrated in FIG. 5A and an upward oriented apex ; and 
based on the determining, causing the surgical robotic manipulator or the object to engage in a collision avoidance operation that prevents the surgical robotic manipulator from colliding with the object (see [0186], where “In the event of arm-to-arm contact (or near contact), the control system may take appropriate action such as driving the manipulator to a different pose, generating a soft fault, generating a hard fault, or simply generating some type of alert, such as an audible beep, a warning light, or the like to the system operator.”).
Nowlin does not disclose the following limitation:
determining whether a collision …by comparing the detected distance of the object to a predetermined collision avoidance distance, the predetermined collision avoidance distance corresponding to a predetermined distance to be maintained… to avoid a collision.
However Azizian discloses a collision avoidance surgical system determining whether a collision …by comparing the detected distance of the object to a predetermined collision avoidance distance, the predetermined collision avoidance distance corresponding to a predetermined distance to be maintained… to avoid a collision (see [0030], where “As shown in FIG. 2, one or both of surgical drapes 210 and 220 are smart drapes...Surgical drape 210 and surgical drape 220, either separately or operating together, include proximity or contact sensing. As such, controllers 212 and 222 can sense the proximity or contact between surgical robot 110 and imaging robot 120 and, in the event of an imminent collision or an actual collision, can communicate that collision event to one or both of controllers 116 and 130. A collision event, for example, can be sensed when one of surgical drapes 210 and 220 .
Because both Nowlin and Azizian are in the same field of endeavor of collision avoidance control system of surgical robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nowlin to incorporate the teachings of Azizian by including the above feature, determining whether a collision …by comparing the detected distance of the object to a predetermined collision avoidance distance, the predetermined collision avoidance distance corresponding to a predetermined distance to be maintained… to avoid a collision, for avoiding any damage to both robots and any patents that may be undergoing a procedure.  
Regarding claim 14, Nowlin further discloses a method detecting an object type using the proximity sensing assembly (for the examination purposes, detecting object type is interpreted as detecting another object other than the host object e.g. presence of another tool or any other obstacle. See Nowlin [0186], where “The sensors may comprise contact and/or proximity sensors, and may be monitored on a real time or near real time basis by the controller.”; see also [0184], where “When used for robotic surgical systems having a plurality of manipulator assemblies, the manipulator linkage 304 will ideally be able to invert itself from , and based on the distance of the object and the object type, determining a collision avoidance operation.
Nowlin does not disclose the following limitation:
based on the distance of the object and the object type, determining a collision avoidance operation.
However Azizian further discloses a method comprising based on the distance of the object and the object type, determining a collision avoidance operation (see [0030], where “As shown in FIG. 2, one or both of surgical drapes 210 and 220 are smart drapes...Surgical drape 210 and surgical drape 220, either separately or operating together, include proximity or contact sensing. As such, controllers 212 and 222 can sense the proximity or contact between surgical robot 110 and imaging robot 120 and, in the event of an imminent collision or an actual collision, can communicate that collision event to one or both of controllers 116 and 130. A collision event, for example, can be sensed when one of surgical drapes 210 and 220 senses an object or the other of drapes 210 and 220 to be within a threshold distance. The threshold distance can be predetermined... In the event of an imminent or actual collision as determined by the sensing of a collision event, motion of robot 110 and robot 120 can be halted. As such, an actual collision can be prevented or, in the event of actual contact, damage can be avoided or reduced”; see also [0040], where “Further, sensors 404 can be of any type of proximity sensors. Having an array of sensors 404 as illustrated in FIG. 4A allows a more .
Because both Nowlin and Azizian are in the same field of endeavor of collision avoidance control system of surgical robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nowlin to incorporate the teachings of Azizian by including the above feature, based on the distance of the object, determining a collision avoidance operation, for avoiding any damage to both robots and any patents that may be undergoing a procedure.  
Regarding claim 17, Nowlin further disclose a method comprising determining a location of the object with respect to a particular one of the plurality of links coupled together by a plurality of joints using the proximity sensing assembly, (see [0053], where “As used herein, an "external" force or articulation of a robotic system includes forces of movement of the manipulator assembly which are applied by a system user or other person, a workspace or environment, an unintended collision with another structure, and the like;”; see also [0084], where “For example, a joint 526 may be driven from a downward oriented apex configuration to an upward oriented apex configuration so as to inhibit collisions with an adjacent arm, equipment, or personnel;”; see also [0088], where “Hence, this configuration dependent filter could be used by the second module 546 of controller 542 to service a second goal, such as maintaining a desired pose of the manipulator assembly, inhibiting collisions, or the like.”; see also [0091], where “This alternative input signal to the second module 546 of controller 542 .
Nowlin does not disclose the following limitation:
based on the distance of the object… determining the collision avoidance operation.
However Azizian further discloses a method, wherein based on the distance of the object … determining the collision avoidance operation (see [0030], where “As shown in FIG. 2, one or both of surgical drapes 210 and 220 are smart drapes...Surgical drape 210 and surgical drape 220, either separately or operating together, include proximity or contact sensing. As such, controllers 212 and 222 can sense the proximity or contact between surgical robot 110 and imaging robot 120 and, in the event of an imminent collision or an actual collision, can communicate that collision event to one or both of controllers 116 and 130. A collision event, for example, can be sensed when one of surgical drapes 210 and 220 senses an object or the other of drapes 210 and 220 to be within a threshold distance. The threshold distance can be predetermined... In the event of an imminent or actual collision as determined by the sensing of a collision event, motion of robot 110 and robot 120 can be halted. As such, an actual collision can be prevented or, in the event of actual contact, damage can be avoided or reduced”; see also abstract, where “he surgical drape includes an insulating material and one or more sensors mounted with the insulating material, the one or more sensors detecting proximity between the surgical drape and a device.”).
Because both Nowlin and Azizian are in the same field of endeavor of collision avoidance control system of surgical robot. Thus before the effective filling date of the claimed , based on the distance of the object… determining the collision avoidance operation, for avoiding any damage to both robots and any patents that may be undergoing a procedure.  
Regarding claim 18, Nowlin further discloses a method, wherein at least one of the plurality of links is operable to move in a first direction (see fig 5A-B illustrate a downwardly oriented elbow joint configuration and an upwardly oriented elbow joint configuration of the manipulator for a given end effector position.), and the proximity sensing assembly is coupled to a curved portion of the at least one of the plurality of links that faces the first direction (see [0187], where “Suitable collision sensors may employ… capaciflector active or passive capacitive sensing systems”; see also [0186], where “Referring now to FIG. 18G, it may be desirable to install collision sensors 622 at one or more locations on the manipulator assembly 304. The sensors will often be disposed on the manipulator assembly's outer surfaces. The sensors may comprise contact and/or proximity sensors,”; sensors can be install one/more locations of the outer surface of manipulator which also may be curved surfaces.).
Regarding claim 20, Nowlin further discloses a method wherein the surgical robotic manipulator comprises a tool drive coupled to a surgical robotic arm that is coupled to a surgical table (see [0059], where “As can be seen in FIGS. 1B and 1C, each of the robotic manipulators supports an associated surgical instrument 306.”), and the proximity sensing assembly is coupled to a proximal portion or a distal portion of the tool drive (see [0186], where “Referring now to FIG. 18G, it may be desirable to install collision sensors 622 at one or more locations on the manipulator assembly 304. The sensors will often be disposed on the sensors can be install one/more locations of the outer surface of manipulator which also include tool drive.), wherein the proximal portion of the tool drive faces the surgical table during a surgical robotic operation or the distal portion of the tool drive that faces away from the table (see [0061], where “Referring now to FIG. 3, surgical tool or instrument 306 generally includes a surgical end effector 50 supported relative to a housing 53 by an intermediate portion of the instrument, the intermediate portion often comprising of an elongate shaft 14.1.”; see also [0063], where “The elongate shafts 14.1 of instruments 306 allow the end effectors 50 and the distal end of the shaft to be inserted distally into a surgical worksite through a minimally invasive aperture, often through an abdominal wall or the like.”).

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0013336 (“Nowlin”), and in view of US 2014/0130810 (“Azizian”), as applied to claim 12 and 14 above, and further in view of US 2019/0063907 (“Grau”). 
Regarding claim 13, Nowlin further discloses a method, wherein based on the determining, the surgical robotic manipulator is caused to engage in the collision avoidance operation (see [0186], where “In the event of arm-to-arm contact (or near contact), the control system may take appropriate action such as driving the manipulator to a different pose”; driving the manipulator to a different pose is interpreted as terminating the existing movement.).
Nowlin in view of Azizian does not disclose the following limitation:
wherein the collision avoidance operation comprises terminating movement of the robotic manipulator.
However Grau further discloses a robotic system, wherein the collision avoidance operation comprises terminating movement of the robotic manipulator (see [063], where “In another embodiment, the controller 48 stops the movement of the robotic arm 50 when a human operator or a portion of the human operator is within the first zone 1302.”; see also [0069], where “If the operator 1306 was to continue moving and enter the second zone 1300, the controller 48 would decrease the speed of the robotic arm 50 from an automatic speed mode in full speed un collaborative mode to less than a predetermined threshold speed, such as 255 mm/s. In another embodiment, the system 20 stops the movement of the robotic arm 50 (e.g. 0 mm/s ).”).
Because Nowlin, Azizian and Grau are in the same field of endeavor of collision avoidance control system of robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nowlin in view of Azizian to incorporate the teachings of Grau by including the above feature, the collision avoidance operation comprises terminating movement of the surgical robotic manipulator, for avoiding any damage of the surgical manipulator and maintaining the operator safety. 
Regarding claims 15, Nowlin in view of Azizian does not disclose the following limitation:
where the collision avoidance operation comprises terminating movement of the surgical robotic manipulator when the object type is a person or causing a movement of the object when the object type is another surgical robotic manipulator.
However Grau further discloses a robotic system, where the collision avoidance operation comprises terminating movement of the surgical robotic manipulator when the object type is a person (see [063], where “In another embodiment, the controller 48 stops the movement of the robotic arm 50 when a human operator or a portion of the human operator is within the first zone 1302.”; see also [0069], where “If the operator 1306 was to continue moving and enter the second zone 1300, the controller 48 would decrease the speed of the robotic arm 50 from an automatic speed mode in full speed un collaborative mode to less than a predetermined threshold speed, such as 255 mm/s. In another embodiment, the system 20 stops the movement of the robotic arm 50 (e.g. 0 mm/s ).”; when a person is detected within a range of distance the system stops the movement of the robot.).
Because Nowlin, Azizian and Grau are in the same field of endeavor of collision avoidance control system of robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nowlin in view of Azizian to incorporate the teachings of Grau by including the above feature, the collision avoidance operation comprises terminating movement of the surgical robotic manipulator, for avoiding any damage of the surgical manipulator and maintaining the operator safety. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0013336 (“Nowlin”), and in view of US 2014/0130810 (“Azizian”), as applied to claim 12 and 14 above, and in view of US 2019/0063907 (“Grau”), as applied to claim 15 above, and further in view of US 2019/0031300 (“Bangslund”). 
Regarding claim 16, Nowlin in view of Azizian and Grau does not discloses the following limitation:
wherein the predetermined collision avoidance distance is different depending on the object type.
However Bangslund discloses a method wherein the predetermined collision avoidance distance is different depending on the object type (see [0107], where “Collision with obstacles in the way path of the tugboat 2 is avoided by the electronic control unit deploying the collision avoidance module that is explained in greater detail further below. With the assistance of the collision avoidance unit the electronic control unit 50 takes evasive action if needed in order to avoid a collision with an object”; see also [0177], where “Based on the determined category and on the speed of the detected obstacle, the navigation system determines a collision zone 83 around each detected obstacle.”; see also [0173]).
Because Nowlin, Azizian, Grau and Bangslund are in the same field of endeavor of collision avoidance control system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nowlin in view of Azizian and Grau to incorporate the teachings of Bangslund by including the above feature, wherein the predetermined collision avoidance distance is different depending on the object type, for controlling the surgical robot based on the real-time surrounding situation by determining collision zone based on the detected obstacle. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0013336 (“Nowlin”), and in view of US 2014/0130810 (“Azizian”), as applied to claim 12 above, and further in view of US 2019/0216555 (“DiMaio”). 
Regarding claims 19, Nowlin further discloses method wherein (see fig 4A-C, where an example robotic manipulator assembly with multiple arms and joints are shown. 304 is the manipulator, 322 is the first joint, 324 is the first link, 326 is the second link. First link is pivoted by joint J1 and second link is pivoted by J2. See also [0065], where “For example, a distal end of first link 324 is coupled to a proximal end of a second link 326 at a joint providing a horizontal pivotal axis J2.”; see also [0186], where “Referring now to FIG. 18G, it may be desirable to install collision sensors 622 at one or more locations on the manipulator assembly 304. The sensors will often be disposed on the manipulator assembly's outer surfaces. The sensors may comprise contact and/or proximity sensors,”; sensors can be install one/more locations of the outer surface of manipulator which also include first link.).
Nowlin in view of Azizian does not disclose the following limitation:
wherein the surgical robotic manipulator comprises a surgical robotic arm comprising at least seven links and at least seven joints that cause the at least seven links to move with respect to one another. 
However DiMaio further discloses a surgical robotic system, wherein the surgical robotic manipulator comprises a surgical robotic arm comprising at least seven links and at least seven joints that cause the at least seven links to move with respect to one another (see fig 2, where 152s and 154s are links and 150s and 156s are joints. Total 9 links and 9 joints. See also [0072], where “The setup arm 138 includes, for instance, a first setup link 152a, a second setup link 152b, and a third setup link 152c. In some cases, the setup arm 138 further includes a second setup joint 150b, and a third setup joint 150c. The first joint 150a connects a proximal end of the first setup link 152a to the column 146. The second setup joint 150b connects a distal end of the first setup link 152a to a proximal end of the second setup link 152b. The third setup joint 150c connects a distal end of the second setup link 152b to a proximal end of the third setup link 152c.”; see also [0074], where “manipulator links 154a-154f connected to one another in series. A manipulator joint 156a connects the manipulator link 154a to the setup link 152c. The manipulator joints 156b-156g connect the manipulator links 154a-154f to one another such that the manipulator links 154a-154f can be moved relative to one another.”).
Because Nowlin, Azizian and DiMaio are in the same field of endeavor of control system of surgical robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nowlin in view of Azizian to incorporate the teachings of DiMaio by including the above feature, wherein the surgical robotic manipulator comprises a surgical robotic arm comprising at least seven links and at least seven joints that cause the at least seven links to move with respect to one another, for having many possible configurations of the robotic manipulator and providing more flexibility by having multiple links/joints during procedure.   
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2020/0253678 (“Hulford”) discloses a medical device with proximity sensor that determined collision or near collision based on the sensor information.
US 2020/0078097 (“Gregerson”) discloses a robot assisted surgery method that avoids collision with other surgical instrument as well as other individuals (e.g. surgeon nurse).
US 2019/0000569 (“Crawford”) discloses a surgical robot control method by avoiding collision.
US 2017/0252921 (“Hynna”) discloses a robotic surgical system with sensors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./
 Examiner, Art Unit 3664

/HARRY Y OH/Primary Examiner, Art Unit 3664